UNITED STATES COURT OF APPEALS

                                       FIFTH CIRCUIT

                                         ____________

                                         No. 99-31210
                                         ____________


               ESSIE TONG,

                                             Plaintiff - Appellant,

               versus

               WAL-MART STORES, INC,

                                             Defendant - Appellee.


                          Appeal from the United States District Court
                             for the Western District of Louisiana
                              District Court number 97-CV-1703

                                         August 15, 2000

Before JOLLY, HIGGINBOTHAM, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       AFFIRMED. See 5TH CIR. R. 47.6.




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.